Exhibit 10.30

[Execution]

AMENDMENT NO. 8 TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 8 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
dated as of June 12, 2006, is entered into by and among Wise Alloys LLC, a
Delaware limited liability company (“Alloys”), Wise Recycling, LLC, a Maryland
limited liability company (“Recycling” and together with Alloys, each
individually a “Borrower” and collectively, “Borrowers”), Wise Metals Group LLC,
a Delaware limited liability company (“Group”), Wise Alloys Finance Corporation,
a Delaware corporation (“Finance”), Listerhill Total Maintenance Center LLC, a
Delaware limited liability company (“Listerhill”), Wise Warehousing, LLC, a
Delaware limited liability company (“Warehousing”), Wise Recycling Texas, LLC, a
Delaware limited liability company (“Recycling Texas”), Wise Recycling West,
LLC, a Delaware limited liability company (“Recycling West” and together with
Group, Finance, Listerhill, Warehousing and Recycling Texas, each individually a
“Guarantor” and collectively, “Guarantors”), and Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation, in its
capacity as administrative agent (in such capacity, “Agent”) for Lenders (as
hereinafter defined).

W I T N E S S E T H:

WHEREAS, Agent and the financial institutions from time to time parties to the
Loan Agreement (as hereinafter defined) as lenders (each individually, a
“Lender” and collectively, “Lenders”) have entered into financing arrangements
with Borrowers pursuant to which Agent and Lenders have made and provided and
hereafter may make and provide, upon certain terms and conditions, loans and
advances and other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan Agreement, dated May 5, 2004, by and among Agent,
Lenders, Borrowers and Guarantors, as amended by Amendment No. 1 to Amended and
Restated Loan Agreement, dated as of June 30, 2004, Amendment No. 2 to Amended
and Restated Loan Agreement, dated as of November 10, 2004, Amendment No. 3 and
Waiver to Amended and Restated Loan Agreement, dated as of March 21, 2005,
Amendment No. 4 to Amended and Restated Loan Agreement, dated as of October 31,
2005, Amendment No. 5 to Amended and Restated Loan Agreement, dated as of
March 3, 2006, Amendment No. 6 to Amended and Restated Loan Agreement, dated as
of March 31, 2006, and Amendment No. 7 to Amended and Restated Loan Agreement,
dated as of April 28, 2006 (as the same now exists and may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and the other agreements, documents and instruments referred to
therein or any time executed and/or delivered in connection therewith or related
thereto, including this Amendment (all of the foregoing, together with the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, in accordance with Section 2.5 of the Loan Agreement, Administrative
Borrower has delivered a written request to Agent to increase the Maximum Credit
from $180,000,000 to $200,000,000, and Agent has notified each of the Lenders of
such request;



--------------------------------------------------------------------------------

WHEREAS, Agent has received a new Commitment from an Eligible Transferee in the
amount of $20,000,000 in connection with such increase in the Maximum Credit;

WHEREAS, Section 2.5 of the Loan Agreement provides that, as of the effective
date of such increase in the Maximum Credit, (a) each reference to the “Maximum
Credit” shall be deemed to have been amended to mean the amount of the Maximum
Credit specified in the most recent notice from Agent to Administrative Borrower
of the increase in the Maximum Credit and (b) Schedule 1.27 of the Loan
Agreement shall be deemed to have been amended to reflect the Commitments and
Pro Rata Shares of each Lender and each Eligible Transferee providing a new
Commitment after giving effect to such increase in the Maximum Credit; and

WHEREAS, Borrowers, Guarantors and Agent desire to enter into this Amendment to
memorialize the modifications that have been deemed to have been made to the
Loan Agreement in accordance with Section 2.5 of the Loan Agreement;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Definitions.

(a) Amendment to Definition of Maximum Credit. The definition of “Maximum
Credit” in Section 1.84 of the Loan Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

“1.84 ‘Maximum Credit’ shall mean the amount of $200,000,000.”

(b) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

2. Permitted Indebtedness and Liens under Indenture. Section 9.21 of the Loan
Agreement is hereby amended by deleting each reference to “$80,000,000” and
replacing it with the following:

“the sum of (i) the greater of (A) $75,000,000 and (B) Eligible Working Capital
(as defined in the Indenture) and (ii) $5,000,000”.

3. Schedules to Loan Agreement. Schedule 1.27 to the Loan Agreement is hereby
amended by deleting such Schedule in its entirety and replacing it with the
Schedule attached hereto as Schedule 1.

4. Maximum Credit Increase Fee. In addition to all other fees, charges, interest
and expenses payable by Borrowers to Agent and Lenders under the Loan Agreement
and the other Financing Agreements, Borrowers shall pay to Agent, for the
account of the Eligible Transferee providing a new Commitment on the date hereof
in accordance with Section 2.5 of the Loan Agreement, a Maximum Credit increase
fee in the amount of $75,000, which fee shall be fully earned and payable on the
effective date of this Amendment and may be charged by Agent directly to any
loan account of Borrowers maintained with Agent.

 

2



--------------------------------------------------------------------------------

5. Additional Representations, Warranties and Covenants. Borrowers and
Guarantors, jointly and severally, represent, warrant and covenant with and to
Agent and Lenders as follows, which representations, warranties and covenants
are continuing and shall survive the execution and delivery hereof, and the
truth and accuracy of, or compliance with each, together with the
representations, warranties and covenants in the other Financing Agreements,
being a continuing condition of the making of Loans by Lenders to Borrowers:

(a) This Amendment and the other Financing Agreements executed and/or delivered
by any Borrower or Guarantor in connection herewith (together with this
Amendment, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective members or
stockholders, as the case may be, and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
Guarantors contained herein or therein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof, all of the representations and warranties set forth
in the Loan Agreement and the other Financing Agreements are true and correct in
all material respects on and as of the date hereof as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

(c) Neither the execution, delivery and performance of this Amendment or any
other Amendment Document in connection therewith, nor the consummation of any of
the transactions contemplated herein or therein (i) are in contravention of law
or any indenture, agreement or undertaking (including the Indenture) to which
any Borrower or Guarantor is a party or by which any Borrower or Guarantor or
its property are bound or (ii) violates any provision of the Certificate of
Incorporation, Certificate of Formation, Operating Agreement, By-Laws or other
governing documents of any Borrower or Guarantor.

(d) After giving effect to the increase in the Commitments and the Maximum
Credit provided for herein, the Indebtedness under the Loan Agreement
constitutes “Permitted Indebtedness” under (and as defined in) the Indenture.

(e) As of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

 

3



--------------------------------------------------------------------------------

6. Conditions Precedent. The provisions contained herein shall be effective as
of the date hereof, but only upon the satisfaction of each of the following
conditions precedent, in a manner satisfactory to Agent:

(a) Agent shall have received an original of this Amendment, duly authorized,
executed and delivered by Borrowers and Guarantors;

(b) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of counsel to Borrowers and Guarantors with respect to this
Amendment and such other matters as Agent may request (including, without
limitation, an opinion as to no conflicts with other Indebtedness);

(c) Agent shall have received, in form and substance satisfactory to Agent, a
certificate of the Chief Financial Officer of Administrative Borrower
certifying, among other things, that: (A) after giving effect to the increase in
the Maximum Credit, the Indebtedness under the Loan Agreement shall continue to
be “Permitted Indebtedness” for all purposes under the Indenture, and (B) after
giving effect to any such increase in the Maximum Credit, the performance of the
terms and conditions of the Loan Agreement and the other Financing Agreements
and the incurrence of Obligations by Borrowers and Guarantors thereunder (1) are
within each Borrower’s and Guarantor’s corporate or limited liability company
powers, (2) have been duly authorized by each Borrower and Guarantor, (3) are
not in contravention of law or the terms of any Borrower’s or Guarantor’s
certificate of incorporation, certificate of formation, by laws, operating
agreement or other organizational documentation, or any indenture (including the
Indenture), agreement or undertaking to which any Borrower or Guarantor is a
party or by which any Borrower or Guarantor or its property are bound, and
(4) will not result in the creation or imposition of, or require or give rise to
any obligation to grant, any lien, security interest, charge or other
encumbrance upon any property of any Borrower or Guarantor, other than the liens
in favor of Agent;

(d) all representations and warranties contained herein, in the Loan Agreement
and in the other Financing Agreements shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof and after giving effect hereto, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

(e) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms of
this Amendment, the Loan Agreement or the other Financing Agreements or (ii) has
or has a reasonable likelihood of having a Material Adverse Effect;

(f) Agent shall have received, in form and substance satisfactory to Agent, an
Assignment and Acceptance between Wachovia Bank, National Association
(“Wachovia”) and

 

4



--------------------------------------------------------------------------------

an Eligible Transferee, pursuant to which Wachovia assigns $20,000,000 of its
Commitment to such Eligible Transferee, duly executed and delivered by Wachovia
and such Eligible Transferee; and

(g) no Default or Event of Default shall exist or shall have occurred and be
continuing.

7. Effect of this Amendment; Entire Agreement. Except as expressly set forth
herein, no other changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. This Amendment and any instruments or documents delivered or to
be delivered in connection herewith, represent the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

8. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

9. Governing Law. The validity, interpretation and enforcement of this Amendment
and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

10. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

11. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

12. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier or
other electronic method of transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Borrowers and Guarantors have caused this Amendment
to be duly executed as of the day and year first above written.

 

AGENT  

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation,

as Agent

By:  

LOGO [g42253ex30page6.jpg]

Title: Vice President BORROWERS WISE ALLOYS LLC By:  

 

Title:  

 

WISE RECYCLING, LLC By:  

 

Title:  

 

GUARANTORS WISE METALS GROUP LLC By:  

 

Title:  

 

WISE ALLOYS FINANCE CORPORATION By:  

 

Title:  

 

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Borrowers and Guarantors have caused this Amendment
to be duly executed as of the day and year first above written.

 

AGENT   WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to Congress
Financial Corporation, as Agent By:  

 

Title:  

 

BORROWERS WISE ALLOYS LLC By:  

LOGO [g42253ex30page7.jpg]

Title:   Assistant Secretary WISE RECYCLING, LLC By:  

LOGO [g42253ex30page7.jpg]

Title:   Assistant Secretary GUARANTORS WISE METALS GROUP LLC By:  

LOGO [g42253ex30page7.jpg]

Title:   Treasurer WISE ALLOYS FINANCE CORPORATION By:  

LOGO [g42253ex30page7.jpg]

Title:   Treasurer

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

LISTERHILL TOTAL MAINTENANCE CENTER LLC By:  

LOGO [g42253ex30page7.jpg]

Title:   Assistant Secretary WISE RECYCLING TEXAS, LLC By:  

LOGO [g42253ex30page7.jpg]

Title:   Assistant Secretary WISE WAREHOUSING, LLC By:  

LOGO [g42253ex30page7.jpg]

Title:   Assistant Secretary WISE RECYCLING WEST, LLC By:  

LOGO [g42253ex30page7.jpg]

Title:   Assistant Secretary



--------------------------------------------------------------------------------

SCHEDULE 1

TO

AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AGREEMENT

SCHEDULE 1.27

TO

AMENDED AND RESTATED LOAN AGREEMENT

Commitments

 

Lender

   Commitment    Pro Rata Share  

Wachovia Bank, National Association

   $ 50,000,000    25 %

Bank of America, N.A

   $ 50,000,000    25 %

The CIT Group/Business Credit, Inc.

   $ 30,000,000    15 %

Burdale Financial Limited

   $ 20,000,000    10 %

PNC Bank, National Association

   $ 20,000,000    10 %

UPS Capital Corporation

   $ 18,000,000    9 %

RZB Finance LLC

   $ 12,000,000    6 %              

TOTAL:

   $ 200,000,000    100 %              